Exhibit 10.1
FOURTH AMENDMENT OF LEASE
THIS FOURTH AMENDMENT OF LEASE (“Fourth Amendment”) is made and entered into
effective as of 4th day of August, 2008 by and between CSM INVESTORS, INC., a
Minnesota corporation (“Landlord”) and SYNOVIS LIFE TECHNOLOGIES, INC., a
Minnesota corporation (“Tenant”).
RECITALS

A.   Landlord and Tenant are parties to a Lease dated February 28, 1995, as
amended by that certain First Amendment of Lease dated September 23, 2002, as
further amended by that certain Second Amendment of Lease dated January 1, 2004,
and as further amended by that certain Third Amendment of Lease dated August 1,
2005 (collectively, the “Lease”), pursuant to which Tenant leases from Landlord
the Premises, consisting of approximately 65,022 square feet (comprised of
40,120 square feet of office space, 18,436 square feet of lab space, and 6,466
square feet of warehouse space) within the WESTGATE BUSINESS CENTER PHASE IV
located at 2575 University Avenue West, Suite 180, St. Paul, Minnesota, as more
particularly described in the Lease.   B.   The parties wish to amend certain
terms and conditions of the Lease as more particularly set forth herein.

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Landlord and Tenant agree that the
Lease is hereby amended as follows:
AGREEMENT

1.   Section 1.4 Lease Term: The term of the Lease shall be extended for an
additional sixty (60) month period, commencing January 1, 2009 and expiring
December 31, 2013.   2.   Option Terms; Market Rate: Landlord and Tenant
acknowledge and agree that execution of this Fourth Amendment by both parties is
in lieu of Tenant’s election to exercise its second and final option to extend
the term of the Lease, as set forth in Section 14.14 of the initial Lease dated
February 28, 1995.

  A.   Option Term. Tenant shall have the option (“Option”) to extend the term
of the Lease for either: (i) one (1) additional consecutive thirty-six
(36) month term; or (ii) one (1) additional consecutive sixty (60) month term
(“Option Term”) under the same terms and conditions contained herein, provided
however, that upon Tenant’s exercise of the Option, the Base Rent shall be
adjusted in each instance to equal the then current market rate for similar
space in the “midway” area of Minneapolis/St. Paul, “mid-city” area of
Minneapolis, and Roseville areas (“Market Area”) determined in accordance with
Section 2.B. below; provided, however, that in no case shall the market rate be
less than the Base Rental rate then in effect at the time of expiration of the
initial term of the Lease. Tenant may exercise its Option by delivering written
notice to Landlord, stating its irrevocable intent to exercise the Option and
specifying the preferred length of the Option (as described above), not less
than two hundred forty (240) days and not more than

 



--------------------------------------------------------------------------------



 



      three hundred sixty-five (365) days prior to the expiration of the initial
Lease Term. Tenant’s failure to specify the desired length within its written
notice will result in an automatic sixty (60) month long Option Term. In the
event that Tenant fails to deliver timely notice of its intent to exercise its
Option, Tenant’s right to the Option shall be deemed null and void. Conditions
of the exercise of the Option shall be that Tenant is not in Default pursuant to
Article 11 of the Lease and that the Lease is in full force and effect.

  B.   Market Rate Determination. If the market rate must be determined in
accordance with the provisions of Section 2.A. above, the parties hereto agree
as follows:     (1)   Within fifteen (15) days following receipt of Tenant’s
Renewal Notice for the Option Term, Landlord will submit to Tenant Landlord’s
proposed market rate determination (“Landlord’s Proposed Market Rate”).     (2)
  If Tenant does not notify Landlord within fifteen (15) days after receipt of
Landlord’s Proposed Market Rate that Tenant disagrees with Landlord’s Proposed
Market Rate, then Landlord’s Proposed Market Rate shall be deemed approved and
accepted by Tenant. If Tenant timely notifies Landlord of Tenant’s disagreement
with Landlord’s Proposed Market Rate, then the parties agree to negotiate in
good faith for a period of thirty (30) days following Landlord’s receipt of
Tenant’s notice of disagreement (the “Negotiation Period”) in an attempt to
reach agreement on the market rate. In connection therewith, each party shall
submit to the other party such evidence as it then has to substantiate its
proposed market rate; including, but not limited to rental rates, tenant
improvements, and abated rent associated with other lease renewal transactions
completed within the Market Area. If the market rate is not mutually agreed upon
by the parties within the Negotiation Period, the Renewal Notice shall remain in
full force and effect and the market rate shall be determined by arbitration in
accordance with the remaining provisions of this Section 2.B.     (3)   If the
market rate is not mutually agreed upon within the Negotiation Period, then
within ten (10) days after the expiration of the Negotiation Period, the parties
shall choose a neutral individual having at least ten (10) years recognized
brokerage experience with first-hand knowledge in the determination of
commercial rental rates in the Market Area (“Expert”), and the Expert shall
determine the market rate within twenty (20) business days after expiration of
the Negotiation Period. If the parties cannot mutually agree on an Expert within
ten (10) days after expiration of the Negotiation Period, each party shall
notify the other as to the name, address, and telephone number of an arbitrator
(having similar experience and qualifications required of the Expert) it has
selected to serve on the board of arbitration (“Board”). The two (2) arbitrators
will appoint a third arbitrator having such experience and qualifications as
promptly as reasonably possible and the three (3) arbitrators will constitute
the Board. All three (3) arbitrators must also be persons totally disinterested
in any economic way in the ultimate resolution of the market rate.     (4)  
After the Board is appointed, it will proceed as expeditiously as reasonably
possible to resolve the dispute in accordance with the commercial rules of
arbitration of the National Arbitration Forum and to notify the parties of its
decision as to the market rate within twenty (20) business days of the

2



--------------------------------------------------------------------------------



 



      appointment of the last member of the Board. Both Landlord and Tenant may
each state in writing what it proposes the market rate should be including
whatever support for such contention it wishes to have considered by the Board.
The Board shall arrange for such simultaneous exchange of such written
information to both Landlord and Tenant and shall accept additional evidence,
rebuttals or other matters the parties may wish to present until five days prior
to the date on which the Board shall render its decision. The Board shall not be
limited to choosing between one (1) of the two (2) market rates proposed by the
parties but may substitute its opinion as to market rate, provided, however,
that the determination of the Board shall be made as follows:

  (a)   Each member of the Board will independently determine the market rate
and simultaneously disclose to each other his or her separate determination.    
(b)   If the high market rate is less than ten percent (10%) higher than the
middle market rate and the low market rate is less than ten percent (10%) lower
than the middle market rate, then the average market rate of the three Board
members shall be the market rate.     (c)   If either the high market rate or
the low market rate deviates from the middle market rate by more than ten
percent (10%), then the average of the two market rate determinations closest by
dollar amount shall be the market rate.

Upon the determination of the market rate pursuant to the foregoing terms, such
determination shall be final and binding upon the parties. If for any reason the
determination of the market rate has not been made as of the commencement of the
Option Term, then Tenant shall nevertheless pay Base Rent at Landlord’s Proposed
Market Rate pending determination of the market rate pursuant to the mechanism
described above; provided that if the final determination of market rate is less
than Landlord’s Proposed Market Rate, Tenant may offset any overpayments against
Base Rents next due. Any rent paid by Tenant at a rate other than the market
rate determined pursuant to the foregoing terms shall be adjusted retroactively.
Any and all fees and expenses charged by the Expert shall be divided equally
between Landlord and Tenant, or alternatively, Landlord and Tenant shall each
pay any and all fees and expenses incurred in connection with such party’s own
Board member and the fees and expenses of the third Board member shall be
divided equally between Landlord and Tenant.

3.   Section 1.6. Base Rent: Commencing January 1, 2009, Base Rent shall be
adjusted as follows:

                  Months   Monthly Base Rent   Per Rentable Sq. Ft.
Initial Term:
               
01/01/09 — 12/31/13
  $60,325.65   $11.133  
Option Terms:
               
01/01/14 — 12/31/16 (or 18)
  Market Rate   Market Rate

3



--------------------------------------------------------------------------------



 



4.   Tenant’s Work. Tenant shall coordinate, contract, finance and construct
additional improvements to the Premises at Tenant’s sole cost and expense,
except as set forth in subparagraph (vi) of this section, including preparation
of all necessary plans and drawings, under the following conditions:

  (i)   Prior to commencement of construction of the tenant improvements, Tenant
shall forward to Landlord, for Landlord’s approval, copies of the proposed plans
and specifications of the proposed work. Landlord agrees that HVAC replacement
shall be an acceptable use of the Allowance (as defined in Section 4(vi) below).
Landlord’s approval of said plans and specifications shall not be unreasonably
withheld or delayed.     (ii)   Prior to commencement of construction of the
tenant improvements, Tenant shall forward to Landlord names and addresses of all
contractors and subcontractors which will be working in or on the Premises, and
Tenant will post notices in content and locations on the Premises acceptable to
Landlord notifying contractors and subcontractors that work performed on the
Premises is not lienable.     (iii)   Tenant shall be responsible for ensuring
that all work complies with the approved plans and specifications and applicable
laws, codes, ordinances, regulations and the like (collectively, “Building
Requirements”); provided Tenant shall not be responsible for the cost of
remedying any non-compliance of Landlord’s Improvements (as defined in
Section 1.3 of the Lease).     (iv)   Landlord shall have no responsibility for
the quality, maintenance, repair or replacement of the tenant improvements.    
(v)   Tenant shall indemnify, defend (with counsel reasonably approved by
Landlord), and hold Landlord harmless from and against any and all claims,
causes of action, damages or expenses (including, without limitation, mechanic’s
liens) arising out of, by reason of, or as a result of Tenant’s construction and
installation of the tenant improvements.     (vi)   Landlord agrees to provide
Tenant an amount not to exceed $200,000.00 (the “Allowance”) to be applied
against the actual costs incurred by Tenant in making the tenant improvements to
the Premises, subject to the following terms and conditions. A condition
precedent of Landlord’s obligation to pay the Allowance to Tenant shall be that
Tenant has first paid for the entire cost of the tenant improvements in excess
of the Allowance and demonstrated the same to Landlord’s reasonable satisfaction
in accordance with the following procedures. Upon completion of the tenant
improvements, Tenant shall deliver to Landlord the following documentation, all
in form and content acceptable to Landlord: (a) a sworn construction statement
signed by Tenant and the general contractor confirming the total cost of labor
and materials provided for the tenant improvements, including a cost breakdown
by subcontractor or cost type including any change orders; (b) a copy of the
construction contract and all change orders and amendments thereto, if any,
relative to the tenant improvements; and (c) original unconditional lien waivers
verifying that

4



--------------------------------------------------------------------------------



 



      Tenant has paid for the total cost of the tenant improvements less the
Allowance. Upon the later of (i) ten (10) days of receipt of such documentation,
or (ii) the date Tenant takes occupancy of the Premises and pays Landlord the
first monthly installment of Rent, Landlord agrees to pay all or such part of
the Allowance as applicable directly to Tenant’s general contractor. It shall be
a condition precedent of Landlord’s obligation to pay the Allowance that this
Lease is in full force and effect and Tenant is not in default under any of the
terms of this Lease.

5.   HVAC Replacement. Commencing on the Effective Date of this Fourth
Amendment, the parties agree that if replacement of the HVAC system or equipment
is necessary as reasonably determined by Landlord, and is not required due to
Tenant’s negligent acts or omissions then Landlord will perform the replacement
work and bear the initial cost thereof, and Tenant shall reimburse Landlord, as
additional rent on a monthly basis at the same time Base Rent is due, for cost
of such replacement work over ten (10) years without interest, it being the
understanding of the parties that in no event shall Tenant’s obligation for
reimbursement of such amounts extend beyond the term of this Lease as it may be
extended.   6.   Brokerage. Landlord and Tenant each represents and warrants to
the other that there is no obligation to pay any brokerage fee, commission,
finder’s fee or other similar charge in connection with this Fourth Amendment.
Each party covenants that it will defend, indemnify and hold harmless the other
party from and against any loss or liability by reason of brokerage or similar
services alleged to have been rendered to, at the instance of, or agreed upon by
said indemnifying party.   7.   Miscellaneous. Except as otherwise provided
herein, all capitalized terms used herein shall have the meaning ascribed to
them in the Lease. Except as specifically modified herein, all of the covenants,
conditions, and obligations under the Lease shall remain unchanged and in full
force and effect. In the event of a conflict between the terms of the Lease and
this Fourth Amendment, the terms of this Fourth Amendment shall prevail. This
Fourth Amendment shall be binding upon the parties hereto and their respective
successors and assigns. This Fourth Amendment may be executed in one or more
counterparts each of which when so executed and delivered shall constitute an
original, but together said counterparts shall constitute one and the same
instrument. Execution copies of this Fourth Amendment may be delivered by
facsimile, and the parties hereto agree to accept and be bound by facsimile
signatures hereto.

IN WITNESS WHEREOF, the parties have executed this Fourth Amendment as of the
day and year first above written.

                 
LANDLORD:
  TENANT:    
 
                CSM INVESTORS, INC.   SYNOVIS LIFE TECHNOLOGIES, INC.    
 
               
By:
  /s/ Bradley Kittleson   By:   /s/ Brett A. Reynolds    
 
 
 
   
Print Name:
  Bradley Kittleson   Print Name:   Brett A. Reynolds    
 
 
 
     
 
   
Print Title:
  VP of Property Management   Print Title:   VP of Finance and CFO    
 
 
 
     
 
   

5